The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present office action is in response to an application filed on 07/14/2021, wherein, claims 1-7 and 21-28 and 30-34 are submitted. Wherein, claim 34 is newly added. Therefore claims 11-7 and 21-28 and 30-34 are pending and ready for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	1. Claim 1-7, 21-28 and 30-34 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claim 1 of the U.S. Patent No.  US 10,904,036 B2.
 
Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
1. (Original) A method comprising: receiving, by a Network Virtualization Edge (NVE) of a first virtual network (VN), a multicast packet from a virtual machine (VM) of the first virtual network (VN); 
	determining, by the NVE, whether the NVE currently supports forwarding the 
	responsively to determining that the NVE currently does not support forwarding the multicast packet to a second NVE of a second virtual network (VN) sending, by the NVE, a registration request to a network virtualization authority (NVA) for registering the NVE to support sending of multicast packets, 
	wherein the registration request includes an identifier for the NVE and a multicast Group IP address of the multicast packet; and 
	receiving, by the NVE, in response to the registration request a forwarding table supporting multicast packet communication between the first virtual network and the second virtual network.  


	determining, by the NVE, whether the NVE currently supports forwarding the 
 	responsively to determining that the NVE currently does not support forwarding the multicast packet to a second NVE of a second virtual network (VN) sending, by the NVE, a registration request to a network virtualization authority (NVA) for registering the NVE to support sending of multicast packets, 
	wherein the registration request includes an identifier for the NVE and a multicast Group IP address of the multicast packet; and 
	receiving, by the NVE, in response to the registration request a forwarding table supporting multicast packet communication between the first virtual network and the second virtual network, 
	wherein the NVA has a database that associates for a first Group IP address an NVE registered to send multicast packets having the 
	wherein the plurality of receiving NVEs include a first receiving NVE of a first virtual network and a second receiving NVE of a second virtual network, the second virtual network being logically separated from the first virtual network, 
	wherein the forwarding table received from the NVA by the NVE supporting multicast packet communication between the first virtual network (VN) and the second virtual network (VN) includes a virtual network identifier for the first virtual network (VN), the Group IP address, a tunnel IP address provided by an IP address of the NVE, and multiple destination tunnel IP addresses provided by respective tunnel endpoint (TEP) IP addresses specifying respective IP addresses of multiple different destination NVEs, the multiple different destination NVEs being of multiple different virtual networks.


	2. Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 2 is “anticipated by” claim 10 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
2. (Original) The method of claim 1, wherein the NVA has a database that associates for a first Group IP address an NVE registered to send multicast packets having the first Group IP address and a plurality of receiving NVEs registered to receive multicast packets having the first Group IP address, 
       wherein the plurality of receiving NVEs include a first receiving NVE of a first virtual network and a second receiving NVE of a second virtual network, the second virtual network being logically separated from the first virtual network.
10. (Previously Presented) The computer program product of claim 28, comprising: wherein the NVA has a database that associates to a first multicast Group IP address a sending NVE registered to send multicast packets having the first multicast Group IP address and a plurality of NVEs registered to receive multicast packets having the first multicast Group IP address, and wherein the plurality of NVEs include first and second collections of NVEs respectively associated to first and second further virtual networks (VNs) that are different and logically separated from each other and from the first virtual network (VN).


  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 3 is “anticipated by” claim 12 of the U.S. Patent No.  US 10,904,036 B2.
Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
3. (Original) The method of claim 1, wherein the forwarding, by the NVE, the multicast packet to the second NVE includes using a forwarding table that associated the NVE and the second NVE to a multicast Group IP address for the multicast packet.
12. (Previously Presented) The computer program product of claim 28, wherein the forwarding, by the NVE, the multicast packet to the second NVE includes using a forwarding table that associates the NVE and the second NVE to a multicast Group IP address for the multicast packet.


	4. Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 4 is “anticipated by” claim 13 of the U.S. Patent No.  US 10,904,036 B2.
Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
4. (Original) The method of claim 1, wherein the forwarding, by the NVE, the multicast packet to the second NVE includes using a forwarding table that associated the NVE and the second NVE to a multicast Group IP 



	5. Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 5 is “anticipated by” claim 14 of the U.S. Patent No.  US 10,904,036 B2.
Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
5. (Original) The method of claim 1, wherein the forwarding, by the NVE, the multicast packet to the second NVE includes using a forwarding table that associated the NVE and the second NVE to a multicast Group IP address for the multicast packet, and wherein the forwarding table is received from a 



	6. Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29  of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 6 is “anticipated by” claim 29 of the U.S. Patent No.  US 10,904,036 B2.
Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
6. (Original) The method of claim 1, wherein the NVE periodically receives updated forwarding tables for use in forwarding multicast packets from the NVE to one or more NVE of a virtual network (VN) logically separate from the first virtual network (VN), the updated forwarding tables being periodically generated and pushed from the NVA.
29. (Previously Presented) The computer program product of claim 28, wherein the NVE periodically receives updated forwarding tables for use in forwarding multicast packets from the NVE to one or more NVE of a virtual network (VN) logically separate from the first virtual network (VN), the updated forwarding tables being periodically generated and pushed from the NVA.


	7. Claim 7  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 7 is “anticipated by” claim 12 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
7. (Previously Presented) The method of claim 1, wherein a database of the NVA further associates to a second multicast Group IP address a second NVE registered to send multicast packets having the second multicast Group IP address and a plurality of second receiving NVEs registered to receive multicast packets having the second multicast Group IP address, wherein the plurality of second receiving NVEs include first and second receiving NVEs of virtual networks (VN) that are different and logically separated from each other, from the first virtual network (VN), and from the virtual networks (VNs) of the first and second receiving NVEs, and wherein the NVE periodically receives updated forwarding 



	8. Claim 21 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 21 is “anticipated by” claim 30 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
21. (Previously Presented) A system comprising:        a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising:       receiving, by a Network Virtualization Edge (NVE) of a first virtual network (VN), a multicast packet from a virtual machine (VM) of the first virtual network (VN); in response to the receiving 
 wherein the registration request includes table forwarding data that specifies a virtual network identifier for the first virtual network (VN), the Group IP address, a tunnel IP address provided by an IP address of the NVE.



	9. Claim 22 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 22 is “anticipated by” claim 22 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
22. (Previously Presented) The system of claim 21, wherein the determining that the NVE currently does not support forwarding the multicast packet to a second NVE of a second virtual network includes the NVE examining data of a forwarding table database of the NVE.
22. (Previously Presented) The system of claim 21, wherein the determining that the NVE currently does not support forwarding the multicast packet to a second NVE of a second virtual network includes the NVE examining data of a forwarding table database of the NVE.


	10. Claim 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 23 and 26 are “anticipated by” claim 30 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
23. (Previously Presented) The system of claim 21, wherein the forwarding table 

26. (Previously Presented) The system of claim 21, wherein the forwarding table received from the NVA by the NVE supporting multicast packet communication 



	11. Claim 24  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 24 is “anticipated by” claim 25 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
24. (New) The system of claim 21, wherein the forwarding table received from the NVA by the NVE supporting multicast packet communication between the first virtual network (VN) and the second virtual network (VN) has been generated by the NVA by the NVA performing a process wherein the NVA identifies a multicast receiver table stored on a 



	12. Claim 25  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 25 is “anticipated by” claim 27 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
25. (Previously Presented) The system of claim 21, wherein the forwarding table received from the NVA by the NVE supporting multicast packet communication between the first virtual network (VN) and the second virtual network (VN) has been generated by the NVA by the NVA performing a process wherein the NVA identifies a multicast receiver table stored on a forwarding table database that specifies the Group IP address, and wherein the forwarding table received from the NVA by the NVE supporting multicast packet communication between the first virtual network (VN) and the 



	
	13. Claim 28  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 28 is “anticipated by” claim 28 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
28. (Previously Presented) A computer program product comprising: 5Application No.: 16/587,926Docket No.: CN920160186US02 a computer readable storage medium readable by one or more processing unit and storing instructions for execution by one or more processor for performing a method comprising: receiving, by a Network Virtualization Edge (NVE) of a first virtual network (VN), a multicast packet from a virtual machine (VM) of the first virtual network (VN); determining, by the NVE, 



	14. Claim 32 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue 

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
32. (New) The computer program product of claim 28, wherein the database of the NVA further associates to a second multicast Group IP address a second NVE registered to send multicast packets having the second multicast Group IP address and a plurality of second receiving NVEs registered to receive multicast packets having the second multicast Group IP address, wherein the plurality of second receiving NVEs include first and second receiving NVEs of virtual networks (VN) that are different and logically separated from each other, from the first virtual network (VN), and from the virtual networks (VNs) of the first and second receiving NVEs, and wherein the NVE periodically receives updated forwarding tables for use in forwarding multicast packets from the NVE to one or more NVE of a virtual network logically separate from the first virtual 



15. Claim 33 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.  US 10,904,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 33 is “anticipated by” claim 20 of the U.S. Patent No.  US 10,904,036 B2.

Application No. 16/587,926 (Instant)
Patent No.  US 10,904,036 B2
33. (Previously Presented) The computer program product of claim 28, wherein the NVE periodically receives updated forwarding tables for use in forwarding multicast packets from the NVE to one or more NVE of a virtual network (VN) logically separate from the first virtual network (VN), the updated forwarding tables being periodically generated and pushed from the NVA.
20. The system of claim 14, wherein the NVE periodically receives updated forwarding tables for use in forwarding multicast packets from the NVE to one or more NVE of a virtual network (VN) logically separate from the first virtual network (VN), the updated forwarding tables being periodically generated and pushed from the NVA.


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 21-28 and 30-34 have been considered but are moot because the previous 103 rejections made in the office action filed on 04/14/2021 have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461